DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 112(b) rejections, applicant’s amendments and related arguments are considered persuasive.  Therefore, the previous 112, 2nd rejections are withdrawn.  For clarification, it is applicant’s position that the embodiments shown in Fig. 2 and Fig. 8 are not separate/distinct embodiments, but merely further explanation/illustration of the same embodiment.  While the examiner contends that applicant should’ve made this point clear in their initial response (1/10/2018) to the restriction requirement (11/14/2017), specifically when the examiner particularly pointed out these two figures (2 and 8) as separate embodiments, since it is not entirely clear if this is the case or not, the examiner will take applicant’s word for it.  Therefore, it is the current position of the examiner that Fig. 8 is merely a further illustration of how Fig. 2 operates to displace the pivot point as well as rotate the mirror, based on applicant’s arguments.   With that being said, the examiner would like to emphasize that the linear drives (21 and 22) implicitly/inherently function to both rotate and displace the mirror, as no additional/different structure is required (other than linear drives).  Specifically, if any different structural elements were necessary then this would be properly considered a distinct embodiment.  For example, when only one linear drive moves forward/backward (see u or w in Fig. 2 with double-headed arrow), the mirror will rotate about a pivot point 
Regarding the 103 rejections, applicant’s arguments have been considered but are not persuasive.  Applicant argues that Zacharias (which is the prior art reference used to teach the linear drives) fails to teach the claimed circuitry configured to control the drive system in a particular manner.  The examiner respectfully disagrees.  Zacharias explicitly teaches “Microprocessor 300 provides control signals for a motion/position controller circuit 62, which provides the power signals for the actuators involved in system related beam steering mechanism 128 and in operator related pattern steering mechanism 136.” (Par 0097).  It is noted that the mirror and piezo-electric actuators, i.e. linear drives, discussed in relation to Figs. 7A-7C (Par 0103) make up a beam-steering unit (900) and are equivalent to the beam steering mechanism 128.  Therefore, Zacharias does teach drive circuitry (62) for controlling the actuators.  The examiner takes the position that in order for the beam steering mechanism to achieve the disclosed function of delivering any desired treatment pattern (as discussed throughout Zacharias), the drive circuitry is configured to actuate any/all of the actuators in any desired manner, including independently/individually (resulting in rotation) and all together (resulting in displacement).  Specifically, the circuitry is 
To further support this position, the examiner is including Jackson (as an alternative to Zacharias).  Applicant argues that this reference (previously cited in the pertinent prior art section) is non-analogous art based on the fact that Jackson is in a different field of endeavor (communication rather than laser surgery).  However, the examiner disagrees, as the test of analogous art includes prior art that is pertinent to the problem being solved.  In this case beam steering and more specifically a gimbal mirror having linear actuators.  The specific field/application that the beam-steering mechanism is being used in is not the only consideration when making a rejection; this is merely a showing that it is known that gimbal mirrors are known to be controlled by similar linear actuators (regardless of field of endeavor).  Therefore, Jackson is not “a seemingly unrelated document” as purported by applicant, as it is clearly pertinent to gimbal mirrors used for beam steering (these types of gimbal mounts for mirrors are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-10, 16-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0245814 to Toboada et al. in view of US 5,219,347 to Negus, US 6,287,296 to Seiler or US 2004/0073200 to Caudle, and further in view of US 2008/0015553 to Zacharias or US 2006/0109573 to Jackson.
[Claims 1, 3, 17 and 18] Toboada discloses an ophthalmic device (Figs. 1 and 2) for treating eye tissue using laser pulses, comprising: a laser source (laser system 109; Fig. 1) configured to output the laser pulses (producing laser pulses/beam 166; Par 0014); a projection optical unit (focusing lens 225) for focused projection of each the laser pulses onto a respective target point in the eye tissue (“focused point” 279; Par 
Toboada is silent regrading exactly where the pivot point is located.  However, Negus, Seiler and Caudle all teach laser treatment devices where a pivot point of a rotatable mirror lies on the mirror surface.  Negus discloses a gimbal mount (72) for mirror (42) with pivot point (70) lying on the mirror surface (Fig. 3; Col 3, lines 10-54).  Seiler discloses a rotatable mirror (9) that is rotatable about pivot point (23) which lies on the surface of the mirror (Fig. 6; Col 6, lines 39-54).  Caudle discloses a rotatable mirror (27) that is mounted on a gimbal and rotatable about pivot point (40) that lies on the surface of the mirror (Fig. 2; Pars 0025-26).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rotatable mirror taught by Toboada such that the pivot point of the mirror lies on the mirror surface, as taught by Negus, Seiler and Caudle, as this is a commonly known and used design for deflection mirrors within the laser treatment art with the specific advantage of maintaining the optical path length, i.e. focal depth, throughout adjustment of the mirror and reducing distortion. 

Lastly, as discussed above, the examiner contends that extension/retraction of the linear drives together (over the same distance) implicitly achieves displacement of 
[Claims 7-10, 16 and 19] Toboada discloses control module (computer system 167) configured to control the drive system (control signals 170 control the laser pulse delivery system 211, specifically control signals 170 are received as signals 229 and 238, acting on motors 228 and 240 to control the movement of the mirror 258; Pars 0017 and 0020).
As seen in Fig. 2, the moveable mirror (258) is located along the optical axis of the projection optical unit (225), which inherently has a focal length.  The beam from the projection optical unit impinges on the mirror at the point of intersection, which is located a defined distance from the focal length of the projection optical unit.   Specifically, the distance from focal point (279 on the eye) to the mirror (258) is considered the defined 
[Claim 20] Toboada discloses an optical correction element (contact lens 270) arranged downstream from the scanning device and configured to image the laser pulses deflected by the scanning device in focus onto an intended treatment surface in eye tissue (Par 0018).
[Claims 23 and 24] Zacharias discloses the actuators, i.e. drives, are “selected from the group consisting of piezoelectric actuators, electrostatic actuators, MEMS based actuators, magnetostrictive actuators, voice-coil actuators, conventional motors and ultrasonic motors” (Claim 15).  At the very least, electrostatic and MEMS actuators are considered electromagnetic drives.  If applicant disagrees, the examiner takes official notice that electromagnetic actuators are commonly known and used in the art and it would therefore be obvious to try such a known actuator.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Taboada, Negus/Seiler/Caudle and Zacharias as applied to claim 1 above, and further in view of US 2010/0042081 to Rathjen.
Taboada, Negus/Seiler/Caudle and Zacharias are discussed above, but fail to explicitly disclose a compensation system comprising moveable masses.  However, Rathjen discloses such a compensation system (33) including adjustable counter-weights, i.e. moveable masses, for compensating for acceleration forces caused by moved optical elements (Par 0045).  It is noted that "for compensating for acceleration forces..." is intended use; the examiner contends that the particular compensation .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Taboada, Negus/Seiler/Caudle and Zacharias as applied to claim 1 above, and further in view of US 2014/0128731 to Gonzalez et al.
Taboada, Negus/Seiler/Caudle and Zacharias fail to disclose a detection module that detects the position of the optical correction element and a control module that changes the angle of the mirror based on this detected position. Gonzalez discloses a similar laser ophthalmic system (Fig. 3) including an optical correction element (patient interface 52 including lens 96; Par 0073).  Specifically, Gonzalez teaches “In many embodiments, the patient interface lens 96 is part of a disposable assembly that is used for one treatment and then replaced with a new patient interface lens 96. Variability in the disposable lens assembly, however, may be significant enough to impact the positional accuracy of the scanning of the treatment beam 66 and/or the OCT sample portion beam 102 downstream of the patient interface lens. Accordingly, in many embodiments, the location of the anterior and posterior surfaces of the patient interface lens 96 are measured via the ranging subsystem 46 and used to compensate for the characteristics of the specific patient interface lens 96 used in a treatment” (Par 0113). Furthermore, Gonzalez explicitly teaches a control module (control . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/
Primary Examiner, Art Unit 3792